Citation Nr: 1747419	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  15-42 685A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether there is new and material evidence to reopen a claim of entitlement to service connection for a back disorder, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel





INTRODUCTION

The Veteran has active duty service in the United States Navy from October 1960 to September 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office. 

The Board notes that the AOJ reopened the Veteran's claim of entitlement to service connection for a back disability and denied it on the merits in the November 2015 Statement of the Case.  Despite the determination reached by the AOJ, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  An October 1967 rating decision denied claims of entitlement to service connection for a back disability.  The Veteran did not appeal or submit new and material evidence within the requisite period, and therefore the October 1967 rating decision became final.

2.  Evidence received since the October 1967 rating decision is new, relates to unestablished facts necessary to substantiate the claim for service connection for a back disability, and raises the reasonable possibility of substantiating that claim.

3.  The probative, competent evidence is against a finding that the Veteran's back disability is related to his active duty service.

CONCLUSIONS OF LAW

1.  The October 1967 rating decision that denied the Veteran's claim for entitlement to service connection for a back disability is final.  38 U.S.C.A. § 4005(c) (1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1967); currently, 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  Evidence submitted to reopen the claim of entitlement to service connection for a back disability is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for entitlement to service connection for a back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

New and Material Evidence

The AOJ denied the Veteran's claim of entitlement to service connection for a back disability in an October 1967 rating decision, finding that there was no current disability and no nexus between the Veteran's spinal disability and active duty service.  The Veteran was provided notice of this decision and of his appellate rights but did not appeal the decision or submit new and material evidence within one year of notification of the decision.  Therefore, that decision is final.  See 38 U.S.C.A. § 4005(c) (1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1967); currently, 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The evidence received since the October 1967 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156.  For example, the Veteran has submitted treatment records showing an ongoing diagnosis of degenerative joint disease of the spine.  This new evidence addresses a reason for the previous denial; that is, a current disability for service connection purposes, and raises a reasonable possibility of substantiating the claim.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened and will be considered on the merits.    

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disability such as arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran asserts that his back disability stemmed from active duty service.  Specifically, he has repeatedly claimed that he injured himself by falling off of the boat during service, and that he has had back pain since that time.  He has submitted a deck log documenting that he fell off of a boat during service.

As it pertains to a current disability, the Veteran carries the diagnosis of degenerative joint disease of the spine.  Therefore, the Board finds that there is a current disability for service connection purposes.  

As it pertains to an in-service event or injury, the Veteran's service treatment notes are silent for any back injury or treatment for back pain.  The Veteran's separation examination is likewise normal.  The Veteran has submitted deck logs to substantiate his claim that he injured his back after a fall off of a boat during service, but those logs only showed some contusions, without any spinal injury.  

The Veteran's first documented treatment for the spine after separation from service was in 1990, when he had a spinal laminectomy.  His back pain did not improve, and he continues to report ongoing pain with difficulty sitting for too long.  

As there is no competent evidence of a chronic spinal disability in service or within one year following discharge from service, competent evidence linking the current condition with service is required to establish service connection.  

In April 2013 the Veteran underwent VA examination in connection with his claim.  At the time he was diagnosed with degeneration of the lumbar spine or lumbosacral intervertebral disc without myelopathy.  The Veteran reported that he fell off the shop and that he was sent to sick bay and was told that he compressed his lumbar spine and fractured his tailbone, but that this was not reported on his original VA examination after separation from service in 1967.  He reported having constant back pain since 1961 which precluded him from sitting for long periods.  

During the physical examination the Veteran had a reduced range of motion in the spine but normal strength and reflexes.  He did have some indications of radiculopathy, and the Veteran's surgical scar was noted.  At the end of the examination the VA examiner opined that the Veteran's back injury was not incurred while on the U.S.S. Valley Forge in August of 1961.  In making this determination the VA examiner noted the Veteran's submitted deck log that documented the fall, but indicated that the injuries were an abrasion and a contusion of the gluteal fold and the right thigh.  He noted that there was a notation diagnosing the Veteran with a coccyx fracture in June 1967, but there was no corresponding physical examination.  Moreover, the Veteran's separation examination was normal.  

The Board assigns great weight to the VA examiner's opinion because it is based on a review of the Veteran's claims file as well as a physical examination of the Veteran.  The Board notes that while the Veteran has a documented injury in service, there is no corresponding treatment describing a back injury.  Indeed, his injuries were described as a contusion and an abrasion.  While there is a diagnosis of a coccyx fracture a few years after service, this in and of itself is not sufficient to establish an in-service event or injury.  Moreover, the Veteran's separation examination three months after the injury was normal.  There is no evidence of ongoing treatment after separation; his first documented treatment appears to be over 25 years after separation from service.  Overall, there is no medical evidence to suggest an in-service back injury despite the Veteran's allegations to the contrary.  The Veteran has submitted no evidence which would suggest a nexus between active duty service and his current disability outside of his lay statements.  

While the Veteran believes that his current spinal disability is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of a back disability are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his spinal disability is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current spinal disability is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.

In making this determination the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against a finding of service connection, that doctrine is not for application and therefore service connection is denied.  


ORDER 

New and material evidence has been received to reopen the claim of entitlement to service connection for a back disability.

Entitlement to service connection for a back disability is denied.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


